DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 2018/0313937 A1) in view of Filler (US 2017/0024723 A1).
Referring to Claim 1, DAI teaches a method (Claim 8) comprising:
establishing, by an accessory device ([0017]: the control apparatus 10 and the trackable apparatus 15 may be integrated into one hardware [0019]: trackable apparatus 15 may be a head-mounted display [0022]: trackable apparatus 15 has to be connected to the control apparatus 10 (in a wired or wireless way)), a connection with a first collaboration device (B1 of FIG. 1A);
receiving, at the accessory device (trackable apparatus 15), an acoustic signal encoded with a token (inherent in view of [0017]: signals and data) and transmitted by a second collaboration device ([0019]: the trackable apparatus 15 comprises a plurality of sensors (e.g., optical sensors) for sensing signals transmitted by the primary base station B1);
transmitting the token from the accessory device to the first collaboration device for verification and pairing of the first collaboration device with the second collaboration device ([0022]; Claim 8).
Although DAI doesn’t explicitly teach the signal is an acoustic encoded with a token, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the signal be acoustic encoded with a token, since the trackable apparatus transmits instruction signals (see Claim 8) to the first collaboration device with the second collaboration device.
Furthermore, DAI does transmitting instruction signals (see Claim 8) ; however,  DAI doesn’t explicitly teach decoding, at the accessory device, the acoustic signal to obtain the token.  Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to decode, at the accessory device, the acoustic signal to obtain the token since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Filler teaches the use of headworn devices, such as the Google Glass product ([0124]), wherein an acoustic signal ([0224]: a smartphone exchanging data with a cooperating system using optical techniques, other communication arrangements can be used. For example, radio signals (e.g., Bluetooth, Zigbee, etc.) may be exchanged between the phone and a POS system. Relatedly, NFC and RFID techniques can also be used) encoded with a token ([0100]: a digital watermark that is embedded in displayed imagery or video, encoded in hearing range audio, or transmitted using a high frequency audio channel.
decoding, at the accessory device, the acoustic signal to obtain the token ([0103]: The watermark detector, or a processor associated with such detector, combines decoded payload components and attempts to reconstruct the whole payload).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DAI with the invention of  Filler for the purpose of authenticating communication between devices by providing token-based systems for communication and interaction between devices.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Filler teaches the method of claim 1, wherein the acoustic signal includes an ultrasound signal ([0225]).

Referring to Claim 3, Filler teaches the method of claim 2, wherein the ultrasound signal includes a spread spectrum signal ([0249]).

Referring to Claim 7, DAI teaches the method of claim 1, wherein the accessory device includes a headset ([0019]: The trackable apparatus 15 may be a head-mounted display).

Claim 8 is essentially the same as Claim 1 and refers to an apparatus for the method of Claim 1; and further comprising, “one or more processors” (DAI’ [0017]: a processor 13).  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.
 
Claim 9 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above. 

Claim 10 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 14 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 15 is essentially the same as Claim 1 and refers to one or more non-transitory computer readable storage media encoded with processing instructions that, when executed by a processor of an accessory device, cause the processor to perform the method of Claim 1. Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above.

Claim 16 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 17 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim(s) 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 2018/0313937 A1) in view of Filler as applied to Claim(s) 1, 8, and 15 above, and further in view of Hodges (US 2014/0241540 A1).
Referring to Claim 4, DAI teaches receiving the acoustic signal at the accessory device (Claim 8); however, DIA doesn’t explicitly teach via an always-on audio sensing device.  It would be obvious that DAI’s device is an always-on device since the trackable apparatus transmitting a second instruction signal to turn on the second secondary base station after determining that the trackable apparatus has moved at least the first predetermined distance in the first common coverage area in the first direction within the first time period.
Furthermore, Hodges teaches via an always-on audio sensing device ([0026]-[0027]: via an always-on audio sensing channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DAI with the invention of  Hodges for the purpose of enabling wireless communication between devices to continuously monitor the audio signal detected.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5, DAI teaches the method of claim 4, wherein decoding the acoustic signal includes:
awakening a decoder of the accessory device from a sleep state in response to detecting the acoustic signal at the accessory device, wherein the decoder decodes the acoustic signal to obtain the token ([0048]: step S305 and S307, Claim 8).

Referring to Claim 6, Dai doesn’t explicitly teach decoding the acoustic signal includes: storing acoustic signals received via an audio sensing device of the accessory device for corresponding time intervals; periodically awakening a decoder of the accessory device upon expiration of a time interval to decode stored acoustic signals from expiration of the time interval to obtain the token.
Hodges teaches storing acoustic signals received via an audio sensing device of the accessory device for corresponding time intervals ([0074]);
periodically awakening a decoder of the accessory device upon expiration of a time interval to decode stored acoustic signals from expiration of the time interval to obtain the token ([0100]).

Claim 11 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 12 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 13 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 18 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 19 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 20 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645